Citation Nr: 1742693	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for conversion and anxiety disorder with depression, manifested by non-epileptic seizures and tension headaches (acquired psychiatric disability).

2.  Entitlement to an initial compensable disability rating for spasmodic torticollis.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

4.  Whether the substantive appeal pertaining to the April 2012 rating decision denying service connection for post-traumatic stress disorder (PTSD) was timely.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2005 to February 2006; and on active duty from October 2008 to September 2011.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that prior to the Veteran's discharge, he was a participant in IDES as a result of his presently service-connected disabilities.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart I, Chapter 2, Section D (June 5, 2017).  
The IDES combines multiple aspects of the disability evaluation process when a service department calls into question a service member's fitness for duty and when he files a claim with the VA for disability benefits.  In accordance with IDES procedure, a September 2011 rating decision was rendered by the RO in Seattle, Washington.  However, this rating decision was never promulgated and he was never notified.  Ultimately, he was discharged under honorable circumstances as a result of misconduct, a serious offense, rather than upon a finding that he was unfit for duty.  As such, he did not meet the qualifications to continue participation in IDES and the September 2011 rating decision was never effective.  See 38 U.S.C.A. § 5104(a) (West 2014); 38 C.F.R.  § 3.104(a) (2016); cf. Sellers v. Shinseki, 25 Vet. App. 265 (2012).

In September 2016, the Veteran testified before the undersigned at a Board videoconference hearing. 

The issue of the timeliness of the Veteran's filing of the substantive appeal pertaining to the April 2012 rating decision denying service connection for post-traumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 24, 2014, the service connected psychiatric disability caused only occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.

2.  From April 24, 2014, the service connected psychiatric disability caused occupational and social impairment in most areas due to suicidal ideation, intermittently obscure or irrelevant speech, and near continuous depression affecting his ability to function appropriately and effectively.

3.  The Veteran's spasmodic torticollis was at worst mild and over time improved. 

4.  From September 16, 2011 to January 19, 2012, the Veteran exhibited muscle atrophy of the omohyoid and supraclavicular muscles.

5.  From September 20, 2016, the evidence of record establishes the Veteran exhibited incomplete, severe paralysis of his seventh (facial) cranial nerve.

6.  The Veteran's service connected disabilities have prevented the Veteran from securing or following a substantially gainful occupation since September 16, 2011.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the acquired psychiatric disability prior to April 24, 2012 have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.126, 4.130, Diagnostic Code (DC) 9400-9434 (2016).

2.  The criteria for a disability rating of 70 percent from April 24, 2012 for the acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.126, 4.130, DC 9400-9434.

3.  The criteria for an initial compensable disability rating for spasmodic torticollis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.27, 4.124a, DC 8103 (2016).

4.  The criteria for a separate 10 percent disability rating for impairment of Muscle Group XXII function have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.73, DC 5322 (2016).

5.  The criteria for a separate 10 percent disability rating for paralysis of the seventh (facial) cranial nerve have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.124a, DC 8207 (2016).

6. The criteria for TDIU from September 16, 2011 have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disability

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his acquired psychiatric disability.  See April 2012 Statement in Support of Claim.  

The Veteran's psychiatric disability is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

While the use of Global Assessment of Functioning (GAF) scale has been discontinued under American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5), because the Veteran's medical records of evidence contained evaluations conducted in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), the Board will consider them.  In doing so, the Board is mindful of the fact that although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability; it is not determinative of the disability rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).   

The GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupation, or school functioning; 50 to 41 indicates there are serious symptoms, or serious impairment in either social, occupation, or school functioning; and 40 to 31 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood.

In assessing the evidence below, the Board acknowledges the Veteran is competent to provide evidence regarding his lay observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds his lay statements regarding the symptoms of his acquired psychiatric disability competent.  The probative value of his lay statements will be discussed below. 

Of course, as the Veteran's lay statements relate to a clinical assessment of occupational and social impairment, the Board is unable to accord his lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board finds the most probative evidence of record is the medical evidence of record.

The Veteran was discharged from service on September 15, 2011.  See DD Form 214.  Immediately following discharge, he filed for service connection.  The appeal stems from the April 2012 rating decision granting service connection, but assigning a 30 percent disability rating.  As this is an appeal of an initial disability rating, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999).

As such, the Board first examines the Veteran's pertinent service treatment records (STRs) prior to discharge.  Among his STRs is an August 2010 Psychiatric Addendum for Medical Evaluation Board.  At that time, the evaluator documented his report of chronic recurrent convulsions; reduced motivation; loneliness;  recurrent nightmares, about two to three times per week; awoke between three to four times per night, but slept between seven and right hours; and memory impairment, such that he does not trust himself to handle the finances.  See August 2010 Psychiatric Addendum for Medical Evaluation Board.  In contrast, upon examination, the evaluator noted his motivation was good, which was evidence by his desire to earn money and take care of his wife and child.  Further, while the evaluator observed his insight was partial because he was unaware that he had been put on convalescent leave and of what was happening to him in that regard, the evaluator indicated his speech was normal; appearance was normal; mood was euthymic; affect was normal; judgment was fair; impulsivity was normal; and there was no evidence of dangerousness. 

In an April 2010 General Medical VA Examination Report, while the VA examiner found a history of anxiety, the VA examiner found there was no history of depression; panic attacks; memory problems; interpersonal relationship difficulties; loss of control or violence; suicidal or homicidal ideation; confusion; or sleep impairment.  Upon examination, the VA examiner determined his affect, mood, judgement, and comprehension were normal; he displayed appropriate behavior; did not exhibit any obsessive behavior; and there was no evidence of hallucinations or delusions.  See April 2010 General Medical VA Examination Report.

With respect to the seizures associated with the Veteran's acquired psychiatric disability, the VA examiner noted he had not experienced any non-conclusive epileptic seizures, simple partial epileptic seizures, and complex partial epileptic seizures during the past 12 months.  However, the VA examiner noted he had at least one conclusive epileptic seizure per month during the past 12 months.  Even so, based on his statements and the medical records, the VA examiner concluded the episodes have decreased in the number since October 2009 when he started taking medication for them.  These episodes caused significant occupational effect in that they required him to be assigned to different duties and increased tardiness and absenteeism.  Even though he was unable to drive due to the seizures, there was no effect on his feeding, bathing, dressing, toileting, or grooming abilities.  

With respect to the headaches associated with the Veteran's acquired psychiatric disability, the VA examiner documented the Veteran's report of prostrating headaches on a weekly basis, which lasted for hours at a time, but were relieved by over the counter mediation.  Given his description, the VA examiner opined the headaches caused no significant occupational effects. 

Subsequently, in August 2010, the Veteran underwent a more narrowly tailored mental health VA examination.  See August 2010 VA Examination Report.  The VA examiner recorded his report of experiencing seizures once a month.  Id.; cf. November 2009 Chronological Record of Medical Care (the Veteran reported multiple episodes of seizures per month).  

Upon examination, the Veteran's appearance, hygiene and behavior were described as appropriate; orientation, affect, mood, speech, concentration, communication, thought process, judgment, abstract thinking, and memory were all within normal limits.  There was no evidence of panic attacks, confusion, suspiciousness, delusions, or suicidal or homicidal ideation; and he was able to understand directions.  See August 2010 VA Examination Report.  

While he relayed a number of somatic complaints, the VA examiner was unable to observe any.  However, the VA examiner confirmed he had mild obsessive compulsive behavior; adding and subtracting numbers on a clock or watch.  Nonetheless, it was not severe enough to interfere with routine activities.  Overall, the VA examiner assigned a GAF score of 60 and described his current psychiatric impairment as mild or transient, which caused occupational and social impairment with decreased in work efficiency and occupations tasks only during periods of significant stress.

According to the medical records of evidence, by September 2010, the Veteran reported his condition had improved; no seizures during the past month and no headaches.  See September 2010 Chronological Record of Medical Care.  However, by January 2012, the he was reporting constant headaches once more.  See January 2012 Headaches VA Examination Report.  At the January 2012 VA examination, he asserted experiencing constant head pain behind both eyes, which lasted for about an hour.  He stated these headaches were relieved by over-the-counter medication and coffee.  Based on his description, the VA examiner determined his headaches were prostrating attacks of non-migraine headache pain more than once a month, but were not frequent prostrating and prolonged attacks.

The Veteran also underwent a VA mental disorders examination in January 2012 as well.  During the examination, he denied having a seizure for the past six or seven months.  He expressed anxiety and worry about his current employment status, financial situation, and separation from his wife.  He reported a history of panic attacks, but none in the past six or seven months.  He reported depressed mood, decreased energy and motivation, as well as difficulty initiating sleep; averaging four to five hours of sleep per night.  Nevertheless, he stated there was some improvement with his depression and anxiety.  

Generally, the VA examiner noted there had been no significant increase in mental health problems.  The pertinent symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty establishing and maintain effective work and social relationships.  The examiner determined there was mild impairment due to depressive and anxiety disorders, which equated to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

Based on the foregoing, the Board finds the evidence of record does not more nearly approximate the rating criteria for an initial 50 percent disability rating.  Generally, there is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgement; or impaired abstract thinking.  

Despite the Veteran's reports that he had experienced suicidal and homicidal ideation ever since he separated from service, the medical evidence of record does not support this.  The April 2010 General Medical VA Examination Report, August 2010 VA Examination Report, and January 2012 Mental Disorders VA Examination Report explicitly found no suicidal or homicidal ideation.  

The Veteran's first contemporaneous report of suicidal ideation (without notation of homicidal ideas) was during VA treatment in June 2012; and his testimony at the September 2016 Board hearing contained the first mention of homicidal ideas.  See September 2016 Board Hearing Transcript at 5.  He did not report any homicidal ideation during any of the earlier clinical evaluations or examinations.

Although the Veteran reported a history of panic attacks at the January 2012 VA examination, he denied having a panic attack in the past six or seven months.  Moreover, he did not discuss the frequency at which his panic attacks occurred.  Thus, the evidence is insufficient to establish panic attacks more than once a week.

Even though the January 2012 VA examiner indicated disturbances in motivation and mood, and difficulty establishing and maintain effective work and social relationships were pertinent symptoms, in the VA examiner's clinical assessment these symptoms were mild at best and translated to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

While the August 2010 VA examiner noted the Veteran exhibited mild obsessive compulsive behavior, the examiner expressly opined that it was not severe enough to interfere with routine activities.  In fact, according to the August 2010 VA examiner his psychiatric impairment was mild or transient, which caused occupational and social impairment with decreased in work efficiency and occupations tasks only during periods of significant stress.

Although the Veteran's acquired psychiatric disability is acknowledged to be additionally manifested by seizures and headaches, the Board notes the evidence does not show seizures or headaches rising to a severity, frequency, and duration to warrant a disability rating in excess of 30 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  For instance, during the January 2012 VA examination, he denied having a seizure for the past six or seven months.  Notwithstanding his report of constant headaches, the VA examiner determined his headaches were not frequent prostrating and prolonged attacks.  Moreover, they are relieved with over-the-counter medication and by drinking coffee. 

The psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  Here, the Board finds the evidence does not demonstrate any other symptoms of a severity, frequency, and duration that warrant an initial disability rating in excess of 30 percent.  See Vazquez-Claudio, supra; see also Mauerhan, supra.  

The Board's inquiry does not end here, as it must examine the relevant evidence to determine whether it is possible to grant a higher percentage rating for a distinct period during the pendency of this appeal; this concept is known as the "staging" of ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Following the January 2012 VA examination the Veteran was examined again by the VA in September 2013.  In between VA examinations, he received treatment for his acquired psychiatric disability through the VA.  His VA treatment records reveal that between January 2012 and September 2013, his symptomatology vacillated in severity and GAF scores ranged from a low of 40 to a high of 70.  See generally VA Treatment Records.  

In pertinent part, the Veteran's GAF score was the lowest in April 2012.  See April 24, 2012 VA Mental Health Evaluation and Management Note.  At that time, the evaluator documented he was taking medication for depression and anxiety.  Although the evaluator noted his speech and language were intact, the evaluator indicated his mood and affect were congruent and labile; thought process was circumstantial and tangential; thought content was somewhat idiosyncratic; insight was limited; judgement was impaired; and remote memory was impaired.  Despite suggesting that he may not be an entirely reliable historian as many of the details of his history seem to be inconsistent or vague, the evaluator assigned a GAF score of 40. 

These symptoms appear to have continued into June 2012.  While initially in June, the Veteran reported that his medications were partially effective; by the end of the month he reported they were not helping him.  See June 6, 2012 VA Mental Health Medication and Management Note; June 20, 2012 VA Mental Health Medication and Management Note.  He expressed uncertainty about his future, that he wanted to cry all the time, had trouble sleeping because he was afraid of his recurrent nightmares, and when he does fall asleep, he wakes up disoriented.  See June 6, 2012 VA Mental Health Medication and Management Note; June 20, 2012 VA Addendum (noted the Veteran presented with periods of crying and irritability); June 20, 2012 VA Mental Health Medication and Management Note.  

A June 6, 2012 VA Mental Health Medication and Management Note indicated the Veteran's speech was rambling; mood was depressed and at times overtly sad; affect was congruent to content and labile; and thought process was tangential.  Subsequently, a June 20, 2012 VA Addendum recorded his speech was vague but spontaneous; mood was labile, generally downcast, but angry and irritable as well; and at one point during the visit he raised his voice to a near shout.  

Although in early July 2012, the Veteran reported that his medications were helping him once more; he was less irritable and confused.  See July 2, 2012 VA Mental Health Case Manager Note.  This improvement was fleeting, as a July 10, 2012 VA Mental Health Suicide Prevention Coordinate Note recorded his report of suicidal thoughts.  By July 26, 2012 VA Social Work Note he reported feeling as though there was another person inside him fighting to get out.  He believed that sometimes he blacked out because he has no memory of what happened.  See July 26, 2012 VA Social Work Note.  He relayed that he sometimes hears mumbling, like a whisper, but he cannot make out what is actually being said..

In August 2012, the Veteran described passive suicidal ideation.  Each August evaluator noted his judgement and insight were poor.  See August 9, 2012 VA Mental Health Note (assigned a GAF score of 45); see also August 16, 2012 VA Mental Health Note; August 23, 2012 VA Mental Health Note (assigned a GAF score of 50); August 24, 2012 VA Mental Health Attending Note (assigned a GAF score of 60); August 30, 2012 VA Mental Health Note (assigned a GAF score of 50).  

An August 24, 2012 Mental Health Attending Note documented his report of worsening suicidal ideations, which led him to think about overdosing on medication or jump from a window in early July.  He attributed these ideations to interpersonal difficulties with his mother.  See August 24, 2012 Mental Health Attending Note.  However, he relayed their relationship was doing better.  Generally, he reported decreased interest and pleasure; dysphoric mood; decreased energy and increased fatigue; appetite disturbance; sleep disturbance; lower self-esteem; difficulties with concentration; and increased irritability.  

The evaluator observed his speech was pressured and hyperverbal; thought was episodically circumstantial, tangential, and mildly disorganized conceptually; he reported experiencing auditory hallucinations, but there was no evidence upon examination of audio or visual hallucinations; his presentation was suggestive of increased suspiciousness; and there was evidence of social isolation.  While his judgement was poor given his continued alcohol consumption and prior behavior, his insight was fair.  At that same time, the evaluator also noted at times he was theatrical and possibly exaggerating.  In the end, the evaluator designated a GAF score of 60.

The Veteran's passive suicidal ideation continued into September 2012.  See September 18, 2012 VA Mental Health Note.  A September evaluator noted his complaint of increased depressive symptoms.  His judgement and insight were poor.  As a result, the evaluator noted a GAF score of 50.  Id.; see also September 27, 2012 VA Mental Health Note (assigned GAF score of 51).  Towards the end of September, he seemingly began to improve once more.  A September 27, 2012 VA Mental Health Outpatient Treatment Plan Note indicated while he continued report of suicidal ideation, he also relayed improved mood and confidence, desire/motivation for change, and desire and ability to care of others.

The improvement continued into October 2012.  An October 19, 2012 Mental Health Medication Management Note documented he lived with his sister, maternal grandmother, mother, mother's boyfriend, as well as his four year old daughter.  He reported that he was actively engaged in raising his daughter and taking care of her.  See October 19, 2012 Mental Health Medication Management Note.  He relayed that he used Facebook to stay in touch with his friends.  The evaluator expressly noted he appears to be less socially isolated than in the past.  Further, he voiced the possibility of employment, schooling, and other options.  Still, he continued to experience mild depressive symptoms; decreased interest and pleasure; dysphoric mood; decreased energy and increased fatigue; appetite disturbance; poor self-esteem; mild concentration difficulties, but his memory was intact; and periods of increased tension and anxiety.  Notably, there was a significant decrease in suicidal ideation.  As a result, the evaluator assigned a GAF score of 70.  Id.; see also October 22, 2012 VA Mental Health Note (assigned a GAF score of 52).

This improvement was sustained going into November 2012.  See November 15, 2012 VA Mental Health Note; November 29, 2012 VA Mental Health Note (the Veteran reported sustained improvement); November 29, 2012 VA Mental Health Note (the Veteran reported sustained improvement).  By this time, there was no evidence of suicidal.  Nevertheless, his judgement and insight still ranged from poor to fair and fair.  As a result, the evaluators designated GAF scores of 52 and 55.

Within a matter of months, the Veteran's condition seemingly regressed.  A February 6, 2013 VA Mental Health Triage Intake Assessment documented that he presented with problems of anxiety, depression, recurrent psychotic features, psychosis, substance abuse, bizarre behavior, inability to control anger, and psychosocial stressors.  In spite of these problems, his physical appearance was neat; he had good eye contact; his speech was normal; his mood and affect were appropriate; he was alert and oriented; his concentration and memory were good.  See February 6, 2013 VA Mental Health Triage Intake Assessment.  Notably, there was no evidence of suicidal or homicidal ideation.  Thus, the evaluator assessed a GAF score of 55. 

By March 2013, the Veteran's medications appeared to be partially effective again.  A March 2013 VA Mental Health Medication Management Note indicated his major depressive disorder was in partial remission.  Still, the evaluator noted there was evidence of chronic fleeting suicidal ideation, decreased appetite, and sleep disturbances.  See March 2013 VA Mental Health Medication Management Note.  However, his judgement and insight were fair.  Accordingly, the evaluator assigned a GAF score of 50. 

The Veteran's condition was much improved in April 2013.  At that time, he reported his medications were effective.  See April 2013 VA Mental Health Case Manager Note.  He was excited about the new relationship he was in.  He stated he goes out for a couple of beers with his sister once a month.  While he continued to complain of difficulty sleeping at times, he denied having any nightmares.  However, he believed that he may be having seizures during the night because when he wakes up his clothes are wet.  The evaluator observed his affect was mildly constricted and his mood was anxious.  Of significance, although he still exhibited symptoms of depression and anxiety, his prior irritably and anger appeared to be absent.  

The improvement continued into May 2013.  A May 7, 2013 VA Mental Health Medication Management Note indicated the Veteran's major depressive disorder remained in partial remission.  Although, he felt anxious while driving, he continued to drive.  See May 7, 2013 VA Mental Health Medication Management Note.  He described his mood as happy, which the evaluator confirmed.  Consequently, the evaluator assessed a GAF scare of 55.

This improvement was sustained into July 2013.  A July 16, 2013 VA Mental Health Medication Management Note documented that his major depressive disorder was still in partial remission.  His anxiety was reasonably controlled, although his ex-wife generated some stress.  See A July 16, 2013 VA Mental Health Medication Management Note.  He retained custody of his five year old daughter.  He was in a healthy relationship with another person and planning on getting married.  In the end, the evaluator assigned a GAF score of 57.

The Veteran was afforded another VA examination in September 2013.  See September 2013 Mental Disorders VA Examination Report.  The VA examiner indicated he had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work life setting.  However, he was still able to manage his own finances.  Id.; cf. Psychiatric Addendum for Medical Evaluation Board (the Veteran reported that he does not trust his memory enough to handle finances, so his wife does).  In the end, the VA examiner assigned a GAF score of 55 explaining that his occupational and social impairment remained the same as in January 2012. 

That same month, a September 2013 VA Mental Health Medication Management Note indicated the Veteran's major depressive disorder was in partial remission.  It appeared his medication was helping control his anxiety.  See September 2013 VA Mental Health Medication Management Note.  However, he described that without medication, he was more irritable, restless and angry.  He continued to drive.  Of note, he relayed he avoided isolation.  His energy level was good and he felt more hopeful.  He expressly denied any suicidal or homicidal ideation.  The VA examiner noted he exhibited obsessive compulsive disorder; matching M&Ms and eating two at a time, changing TV or radio stations to even numbers, touching thins evenly, and counting in fives.  If he is unable to satisfy his obsessive compulsive disorder, he becomes irritable.  Thus, the VA examiner designated a GAF score of 57.

Just one month later, an October 2013 VA Mental Health Treatment Plan Note documented the Veteran relayed fleeting suicidal ideation, but no plan to follow through.

Most recently, the Veteran testified at Board videoconference hearing in September 2016.  See generally September 2016 Board Hearing Transcript. At that time, he explained that initially he required psychiatric treatment every two weeks.  Id. at 3.  Subsequently, he transitioned to monthly psychiatric treatment.  Id. at 4.  Presently, he receives psychiatric treatment every three months.  He relayed that he is presently taking medication for his anxiety, which is at the highest dosages possible.  

With regard to his symptoms, the Veteran stated he has had suicidal and homicidal ideation ever since separation from service. He recalled one evening he got drunk and put a gun to his own head.  Id. at 6.  He relayed that he did not like socializing with a lot of people.  He has some friends, but does not go out often.  Usually, he spends time with his in-laws.

As a result of his acquired psychiatric disability, the Veteran submits that his wife has to remind to do everything.  Id. at 5.  She prepared a calendar each month with all his appointments and anything else he needs to do on a given day.  She also has to remind him to take him medications every day.

The Veteran testified that he continues to have headaches each morning, and suspected that he had seizures during the night.  Id. at 18-19.  He believed he had seizures during the night because he wakes-up really sweaty and his body feels as though it has been hit by a train.  Id. at. 19.

The medical evidence of record ends in January 2014.  See January 2014 S. Regional Emergency Center.  As there is no indication in the claims file the Veteran's acquired psychiatric disability has increased in severity since the September 2016 Board videoconference hearing, the Board finds additional development is unnecessary. 

In considering the evidence above, the Board notes during the pendency of this appeal he was taking medications for his acquired psychiatric disability, which were variable in effectiveness.  Thus, the Board is mindful that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Consequently, the Board places greater probative weight on the medical evidence of record detailing the Veteran's symptomatology when the medications were ineffective or partially effective. 

Given the above, the Board finds a 70 percent disability rating is warranted from April 24, 2012.  However, a higher 100 percent disability rating is not warranted.  
Regardless of the other symptoms, each time the Veteran was evaluated, he displayed appropriate behavior and presented with appropriate appearance and hygiene.

While at times the Veteran's thought process was circumstantial and tangential, the evidence of the record does not suggest there was gross impairment in his thought processes at any time during the pendency of this claim.  See April 24, 2012 VA Mental Health Evaluation and Management Note (noted the Veteran's thought process was circumstantial and tangential; thought content was somewhat idiosyncratic); June 6, 2012 VA Mental Health Medication and Management Note (noted the Veteran's thought process was tangential); August 24, 2012 Mental Health Attending Note (noted the Veteran's thought was episodically circumstantial, tangential, and mildly disorganized conceptually).  In fact, the medical evidence of record discloses for the most part his thought processes remained logical and goal oriented, with appropriate thought content.  At all times, he remained oriented to person, place, time, and situation.  Cf. June 6, 2012 VA Mental Health Medication and Management Note (the Veteran reported waking up disoriented after falling asleep and experiencing a nightmare).  

Although a July 26, 2012 VA Social Work Note documented his report of hearing mumbling, like a whisper, and an August 24, 2012 Mental Health Attending Note noted his claim of experiencing auditory hallucinations, the remainder of the evidence of record expressly deny any auditory of visual hallucinations.  Therefore, there is insufficient evidence to establish persistent delusions or hallucinations. 

Even though the evidence of record demonstrates the Veteran exhibited irritability and anger, a June 20, 2012 VA Addendum recorded that at one point during the visit he raised his voice to a near shout, no accompanying attempt or act of violence is noted.  An August 30, 2012 VA Mental Health Note simply contained his report of reaching a seven the anger on the anger meter because he could not mow the lawn due to his physical restrictions and a five because he thought about his ex-wife and step-son.  Even though a February 6, 2013 VA Mental Health Triage Intake Assessment indicated he was unable to control his anger, there is no further discussion of how his anger manifested.  As a result, the evidence of record falls short of establishing persistent danger of hurting self or others.  

There is no evidence demonstrating an intermittent inability to perform activities of daily living.  As noted above, the Veteran always presented with appropriate appearance and hygiene.  During the pendency of this claim, he retained full custody of his minor daughter.  See July 11, 2012 VA Mental Health Case Management Note; July 26, 2012 VA Social Work Service Note; August 9, 2012 VA Mental Health Note; October 19, 2012 Mental Health Medication Management Note (noted the Veteran's report that he was actively engaged in raising his daughter and taking care of her).

Finally, while the evidence does reveal some instances of memory impairment, it does not rise to the level of memory loss for names of close relatives, own occupation, or own name.  See June 2012 VA Addendum (noted the Veteran's report that he cannot remember things that his mother tells him to do); September 2013 Mental Disorders VA Examination Report (noted the Veteran had mild memory loss, such as forgetting names, directions or recent events); September 2016 Board Hearing Transcript at 5 (the Veteran testified that his wife has to remind him to do things, such as take his medication; she has a calendar that she prepares each month, which has all his appointments and anything else he needs to do on a given day on it).

Ultimately the evidence against a finding that the Veteran has symptoms approximating total occupational and social impairment.

II.  Spasmodic Torticollis

The Veteran's spasmodic torticollis is currently rated under DC is DC 8103.  See 38 C.F.R § 4.124a.  A disability rating under DC 8103 is based on the frequency, severity, and muscle groups involved.  Thus, a zero percent disability rating is warranted if the symptoms are mild; a 10 percent disability rating is warranted if the symptoms are moderate; and a 30 percent disability rating is warranted if the symptoms are severe.

The Veteran is competent to provide evidence regarding his lay observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To that extent, the Board finds his lay statements regarding the symptoms of his spasmodic torticollis competent.  

However, as the Veteran's lay statements relate to a clinical assessment of his spasmodic torticollis competent, the Board is unable to accord his lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones, supra.  In that regard, the Board finds the most probative evidence of record is the medical evidence of record.

As the appeal stems from the initial noncompensable disability rating.  The period to be considered is that beginning with the effective date of service connection (September 16, 2011) to the present.  See Fenderson, supra.  .

To provide some context, the Board begins with a November 2010 E. Hospital Final Report, which reveals the Veteran began receiving botulinum toxin (Botox) injections in service to alleviate his tremors.  Between each Botox injections, it appears he was able to obtain complete relief from the tremors. See November 2010 E. Hospital Final Report.  The November 2010 treatment provider documented mild rhythmic head tremors upon examination.  However, the treatment provider explained they were lower in amplitude and frequency than before.  He no longer demonstrated stretching movements or an increase in tremors with turning left.  While muscle spasm of the omohyoid muscle was not clearly seen, the treatment provide qualified that it could be due to atrophy of the muscle and atrophy of the supraclavicular muscle.

A February 2011 T.E.C. Department of Neurology Treatment Record essentially reiterates the findings contained in the November 2010 E. Hospital Final Report.  By January 2012, the Veteran apparently had ceased receiving Botox injections.  See January 19, 2012 Neurological Disorders VA Examination Report.  

The Veteran underwent a VA examination in January 2012.  At that time, the VA examiner observed he displayed a horizontal and slightly diagonal movement from left to right of the head.  This movement occurred when he was engaged in other activities and was present when he believed he was not being observed by the examiner.  Despite the continued movement, the remainder of the examination was normal in all respects.

The Veteran's VA treatment records continued to document the presence of neck spasms/twitches until May 2013.  See July 2012 VA Medication Management Note (noted the Veteran had some head tremor); August 2012 VA Mental Health Outpatient Note; September 2012 VA Mental Health Outpatient Note; October 2012 Mental Health Outpatient Note (noted the Veteran's speech was normal); November 2012 VA Mental Health Outpatient Note (noted the Veteran's speech was normal); March 13, 2013 VA Mental Health medication Management Note.  However, aside from the July 2012 VA Medication Management Note, which noted "some" tremor of the head, these notations did not provide a descriptor of the frequency, severity, or muscle groups involved.  

Beginning in May 2013, the Veteran's VA treatment records reflect no abnormal behavior or psychomotor activities were observed during appointments.  See May 7, 2013 VA Mental Health Medication Management Note; July 16, 2013 VA Mental Health Medication Management Note.

The Veteran was afforded another VA examination in August 2013 with respect to this claim.  See August 2013 Neurological Disorders VA Examination Report.  At that time, the VA examiner noted he received Botox injections for some time, but has not had any since 2011.  Upon examination, the VA examiner indicated he demonstrated normal gait, normal standing gait, and no shaking or movement of the head in any abnormal direction.  Accordingly, the VA examiner concluded the symptoms were completed resolved.  Following this VA examination, a September 2013 VA Mental Health Medication Management Note continued to document the Veteran exhibited no abnormal behavior or psychomotor activities.

At the September 2016 Board videoconference hearing, the Veteran testified that between 2009 and 2014, his head jerked all the time and it would look like he was saying "no."  See September 2016 Board Hearing Transcript at 16-17.  However, he stated the constant ticking stopped in 2011 and his face twitching stopped in 2014.  Id. at 23.  While the ticking is no longer constant, he insisted it was present, even though other people may not be able to observe it.  He relayed that when he yawns or turns his head in a particular way, his head locks into one position.  Id. at 16-17.  Later, he clarified; it was a part of his face that locked up.  Id. at 21.  When this happens, he has to push it back into place. 

Based on the evidence above, the Board finds a compensable disability rating for spasmodic torticollis is not warranted because at worst his tremors were mild rhythmic and over time they improved, if not completely resolved.  See November 2010 E. Hospital Final Report; September 2016 Board Hearing Transcript at 23; August 2013 Neurological Disorders VA Examination Report; see also Hart, supra. 

Consideration must also be given to increased evaluations under other potentially applicable DC's.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, other potentially applicable DCs are DC 8207 for paralysis of the seventh (facial) cranial nerve and DC 5322 for Muscle Group XXII function, which pertains to the rotary and forward movements of the muscles of the front of the neck.  See 38 C.F.R. §§ 4.73, 4.124a.

Under DC 5322, a zero percent disability rating is warranted if there is slight impairment in function; a 10 percent disability is warranted if there is moderate impairment; a 20 percent disability rating is warrant if there is moderately severe impairment; and a 30 percent disability rating is warranted if there is severe impairment.  38 C.F.R. § 4.73.

In light of the November 2010 E. Hospital Final Report, which indicated there could be muscle atrophy of the omohyoid and supraclavicular muscles, and the February 2011 T.E.C. Department of Neurology Treatment Record, which reiterates the November 2010 findings, the Board finds a separate disability is warranted from September 16, 2011 to January 18, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  As there is insufficient evidence of record to determine the severity of the impairment and it is not feasible presently to assess the Veteran's impairment at that time, the Board finds a 30 percent disability rating, which is the maximum rating available is appropriate.  However, from January 19, 2012, the evidence of does not support a continued separate disability rating as the January 2012 Neurological Disorders VA Examination Report indicates that aside from the horizontal and slightly diagonal movement from left to right of the head, the remainder of the examination was normal in all respects.

Under DC 8207, a 10 percent disability rating is warranted if there incomplete, moderate paralysis; a 20 percent disability rating is warranted if there is incomplete, severe paralysis; and a 30 percent disability rating is warrant if there is complete paralysis.  38 C.F.R. § 4.124a.

Based on the Veteran's testimony at the September 2016 Board videoconference hearing, that when he yawns or turns his head in a particular way, his face locks into one position.  Id. at 16-17.  The Board finds a separate disability rating is warranted under DC 8207 from September 20, 2016.  Given his testimony that when his head locks, he is able to push it back into place, the Board finds there is sufficient evidence to support incomplete, severe paralysis of the seventh cranial nerve, but no complete paralysis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Fagan, supra.  Thus, a separate 20 percent disability rating is warranted.

III. Total Disability Rating Based on Individual Unemployability

A claim for total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel of every initial rating claim regardless of whether it is raised expressly or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Therefore, the Board must consider whether a claim for TDIU has been raised.  Here, the Board finds the issue of entitlement to TDIU has been reasonably raised by the record.  See 38 C.F.R. § 3.340 (2016).  

The Veteran is service-connected for the acquired psychiatric disability with a 30 percent rating prior to April 24, 2012, and a 70 percent disability rating from April 24, 2012; bilateral pes planus with a 30 percent disability rating from September 16, 2011; lumbar strain with a 10 percent disability rating from September 16, 2011; impairment Muscle Group XXII function from September 16, 2011 to January 18, 2012; and paralysis of the seventh cranial nerve with a 20 percent disability rating from September 20, 2016.  Thus, his combined disability rating has been at least 60 percent since September 16, 2011.  The pes planus and lumbar strain would be considered a single disability, because they involve the orthopedic system.    38 C.F.R. § 4.16(a).  As such, the Veteran meets the percentage requirements for TDIU.

In contemplating whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the pivotal question the Board must answer is whether the veteran is capable of performing the physical and/or mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) See 38 C.F.R. §§ 3.340, 4.16(a).  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The Veteran has not been employed since his discharge from service in September 15, 2011.  See VA Treatment Records.  A June 2012 VA Mental Health Medication Management Note observed that prior to enlistment his employment history was sporadic.  Further, a Social Security Administration (SSA) Work History Report reflects a varied employment history; from grocery store manager, cashier, stocker, car sales, video store manager, cook, to combat engineer.  

The impairments resulting from his service-connected acquired psychiatric disorder, spasmodic torticollis, impairment of Muscle Group XXII function, and paralysis of the seventh cranial nerve in combination, and the Veteran's limited vocational attainment has rendered the Veteran unable to secure or follow a substantially gainful occupation since September 16, 2011.


ORDER

A disability rating in excess of 30 percent for the acquired psychiatric disability prior to April 24, 2012 is denied.

A disability rating of 70 percent, but no higher, for the acquired psychiatric disability from April 24, 2012 is granted.

A compensable disability rating for spasmodic torticollis is denied.

A separate 10 percent disability rating for impairment of Muscle Group XXII function from September 16, 2011 to January 18, 2012 is granted.

A separate 20 percent disability rating for paralysis of the seventh cranial nerve is granted from September 20, 2016.

TDIU is granted from September 16, 2011.
REMAND

The Veteran filed a timely Notice of Disagreement (NOD) with a June 2015 administration decision of the RO finding that no substantive appeal was received within 60 days of the issuance of a Statement of the Case (SOC) on August 28, 2013, or within 60 days of the issuance of a Supplemental Statement of the Case (SSOC) on November 13, 2013 as it pertained to the April 2012 rating decision's denial of service connection for PTSD.  The AOJ has yet to provide a Statement of the Case for this issue.  Therefore, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC regarding the issue of whether a timely substantive appeal was received following the issuance of a SOC on August 28, 2013, or the issuance of a SSOC on November 13, 2013, with respect to the April 2012 rating decision denying service connection for PTSD.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


